





        
AGREEMENT BY AND BETWEEN
Carver Federal Savings Bank
New York, New York
and
The Comptroller of the Currency
Carver Federal Savings Bank, New York, New York ("Bank") and the Comptroller of
the Currency of the United States of America ("Comptroller" or "OCC") wish to
protect the interests of the depositors, other customers, and shareholders of
the Bank, and, toward that end, wish the Bank to operate safely and soundly and
in accordance with all applicable laws, rules and regulations.
The Comptroller has found unsafe or unsound banking practices, including those
relating to strategic and capital planning, concentration risk management, and
board and management oversight at the Bank, and violations of law relating to
Bank Secrecy Act ("BSA") internal controls and BSA officer requirements at the
Bank.
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors ("Board"), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.


ARTICLE I
JURISDICTION
(1)This Agreement shall be construed to be a "written agreement entered into
with the agency" within the meaning of 12 U.S.C. § 1818(b)(1).
(2)This Agreement shall be construed to be a "written agreement between such
depository institution and such agency" within the meaning of 12 U.S.C. §
1818(e)(1) and 12 U.S.C. § 1818(i)(2).
(3)This Agreement shall be construed to be a "formal written agreement" within
the meaning of 12 C.F.R. § 5.51(c)(7)(ii). See 12 U.S.C. § 1831i.
(4)This Agreement shall be construed to be a "written agreement" within the
meaning of 12 U.S.C. § 1818(u)(1)(A).


ARTICLE II





--------------------------------------------------------------------------------





COMPLIANCE COMMITTEE
(1)Within thirty (30) days of the date of this Agreement, the Board shall
appoint a Compliance Committee of at least three (3) directors, of which at
least two (2) shall not be employees, former employees, or controlling
shareholders of the Bank or any of its affiliates (as the term "affiliate" is
defined in 12 U.S.C. § 371c(b)(1)), or a family member of any such person. Upon
appointment, the names of the members of the Compliance Committee and, in the
event of a change of the membership, the name of any new member shall be
immediately submitted in writing to the Assistant Deputy Comptroller. The
Compliance Committee shall be responsible for monitoring and coordinating the
Bank's adherence to the provisions of this Agreement.


(2)The Compliance Committee shall meet at least monthly.


(3)Within thirty (30) days of the date of this Agreement and thereafter within
thirty (30) days of the end of each calendar quarter, or within such other time
period as required by the Assistant Deputy Comptroller in writing, the
Compliance Committee shall submit a written progress report to the Board setting
forth in detail:
(a)
a description of the actions needed to achieve full compliance with each Article
of this Agreement, identification of Bank personnel responsible for implementing
the corrective actions, and the timeframes for completing the corrective
actions;

(b)
actions taken to comply with each Article of this Agreement; and

(c)
the results and status of those actions.



(4)The Board shall forward a copy of the Compliance Committee's report, with any
additional written comments by the Board, to the Assistant Deputy Comptroller
within fifteen (15) days of receiving such report.


ARTICLE III
BOARD AND MANAGEMENT SUPERVISION
(1)Within ninety (90) days of the date of this Agreement, the Board shall
develop, adopt, implement and thereafter adhere to a written program to provide
for effective Board and management supervision of the Bank. The program shall
address the weaknesses in Board supervision as identified in the most recent
Report of Examination ("ROE") and at a minimum, shall include:
(a)
a director education program to address identified weaknesses in the supervision
of the Bank as described in the most recent ROE, any subsequent ROE, or in any
external or internal evaluations, assessments, reports or reviews;

(b)
a periodic evaluation of the Board's performance in fulfilling their duties as
directors and a process to immediately address identified weaknesses;

(c)
a periodic assessment of information that management provides to the Board to
ensure that the Board receives adequate information from management on the
operations of the Bank to enable the Board to effectively supervise the Bank and
fulfill their fiduciary duties;






--------------------------------------------------------------------------------





(d)
requirements to ensure that the Board's actions and decisions are appropriately,
adequately and timely documented; and

(e)
a performance appraisal program for evaluating the performance of each member of
the Bank's management team according to the position's description and
responsibilities and for measuring performance against the Bank's goals and
objectives.

(2)     The Board shall forward a copy of the written program required by
paragraph (1) of this Article to the Assistant Deputy Comptroller within ten
(10) days of completion.


ARTICLE IV
STRATEGIC PLAN
(1)     Within sixty (60) days of the date of this Agreement, the Board shall
prepare and forward to the Assistant Deputy Comptroller for review, pursuant to
paragraph three (3) of this Article, a written Strategic Plan for the Bank that
is acceptable to the Assistant Deputy Comptroller, covering at least a
three-year period. The Bank's written Strategic Plan shall address all
corrective actions related to strategic planning as identified in the most
recent ROE and shall include a projection of major balance sheet and income
statement components. The Strategic Plan shall establish objectives for the
Bank's overall risk profile, earnings performance, growth, balance sheet mix,
concentrations, liability structure, capital and liquidity adequacy, together
with strategies to achieve those objectives and shall, at a minimum, include:
(a)
a mission statement that forms the framework for the establishment of strategic
goals and objectives;

(b)
the strategic goals and objectives to be accomplished over the short and long
term, including key financial indicators and risk tolerances;

(c)
specific business strategies and appropriate execution plans to achieve
strategic goals and objectives;

(d)
realistic and comprehensive budget and profit plans that correspond to the
Strategic Plan's goals and objectives;

(e)
an assessment of relevant risks to the Bank, including compliance, operational,
information technology, and personnel risks, as well as the Bank's strengths,
weaknesses, opportunities, and threats that impact strategic goals and
objectives;

(f)
an identification and prioritization of initiatives and opportunities, including
timeframes that take into account the requirements of this Agreement;

(g)
an assessment of the Bank's processes, personnel and control systems, as well as
the processes in place to ensure the Bank has sufficient and adequate processes,
personnel and control systems, to effectively implement and adhere to the
Strategic Plan and this Agreement;

(h)
a description of the systems and metrics designed to monitor the Bank's progress
in meeting and thereafter adhering to the Strategic Plan's goals and objectives,
including






--------------------------------------------------------------------------------





periodic review by the Board; and
(i)
assigned responsibilities and accountability for the strategic planning process,
including development, implementation, and adherence within the timeframes
consistent with the requirements of this Article.

(2)At least quarterly, the Board shall prepare a written evaluation of the
Bank's performance against the Strategic Plan and shall include a description of
the actions the Board will require the Bank to take to address any shortcomings,
which shall be documented in the Board meeting minutes. The Board shall forward
a copy of these quarterly written evaluations and Board meeting minutes to the
Assistant Deputy Comptroller within thirty (30) days of completion of its
written evaluation.


(3)Prior to adoption by the Board, a copy of the Strategic Plan and any
subsequent amendments or revisions thereto shall be submitted to the Assistant
Deputy Comptroller for review and prior written determination of no supervisory
objection. The Board shall review and revise the Strategic plan at least
annually, no later than April 1 each year, and more frequently if necessary or
if required by the Assistant Deputy Comptroller in writing, to cover at least
the next three-year period. At the next Board meeting following receipt of the
Assistant Deputy Comptroller's written determination of no supervisory
objection, the Board shall adopt and the Bank, subject to Board review and
ongoing monitoring, shall implement and thereafter adhere to the Strategic Plan
and any amendments or revisions thereto.


(4)The Bank may not initiate any action that deviates significantly from the
Strategic Plan (that has received a written determination of no supervisory
objection from the Assistant Deputy Comptroller and that has been adopted by the
Board), without a written determination of no supervisory objection from the
Assistant Deputy Comptroller. The Board must give the Assistant Deputy
Comptroller at least thirty (30) days advance, written notice of its intent to
deviate significantly from the Strategic Plan along with an assessment of the
impact of such changes on the Bank's condition, including profitability analysis
and an evaluation of the adequacy of the Bank's organizational structure,
staffing, management information systems, internal controls, and written
policies and procedures to identify, measure, monitor, and control the risks
associated with the proposed significant deviation from the Strategic Plan. For
purposes of this Article, changes that may constitute a significant deviation
from the Strategic Plan include, but are not limited to, a change in the Bank's
marketing strategies, products and services, marketing partners, underwriting
practices and standards, credit administration, account management, collection
strategies or operations, fee structure or pricing, accounting processes and
practices, or funding strategy, any of which, alone or in aggregate, may have a
material impact on the Bank's operations or financial performance, or any other
changes in personnel, operations, or external factors that may have a material
impact on the Bank's operations or financial performance.


(5)Until the Strategic Plan required under this Article has been submitted by
the Bank for the Assistant Deputy Comptroller's review, has received a written
determination of no supervisory objection from the Assistant Deputy Comptroller,
and is being implemented by the Bank, the Bank shall not significantly deviate
from the products, services, asset composition and size, funding sources,
structure, operations, policies, procedures, and markets of the Bank that
existed before this Agreement without first obtaining the Assistant





--------------------------------------------------------------------------------





Deputy Comptroller's prior written determination of no supervisory objection to
such significant deviation. Any request to the Assistant Deputy Comptroller for
prior written determination of no supervisory objection to a significant
deviation must be submitted in writing to the Assistant Deputy Comptroller at
least thirty (30) days in advance of the significant deviation, along with an
assessment of the impact of such change on the Bank's condition, including a
profitability analysis and an evaluation of the adequacy of the Bank's
organizational structure, management, staffing, management information systems,
internal controls, and written policies and procedures to identify, measure,
monitor, and control the risks associated with the proposed change.


ARTICLE V
CAPITAL PLAN
(1)     Within thirty (30) days of the date of this Agreement, the Board shall
develop and adopt, and the Bank, subject to Board review and ongoing monitoring,
shall implement and thereafter adhere to an effective internal capital planning
process to assess the Bank's capital adequacy in relation to its overall risks
and to ensure maintenance of appropriate capital levels. The capital planning
process shall be consistent with OCC Bulletin 2012-16 (Capital Planning) (June
7, 2012), and shall ensure the integrity, objectivity, and consistency of the
process through adequate governance. The Board shall document the initial
capital planning process and thereafter review and document the capital planning
process at least annually or more frequently if requested by the Assistant
Deputy Comptroller in writing.


(2)Within ninety (90) days of the date of this Agreement, the Board shall
prepare and forward to the Assistant Deputy Comptroller for review, pursuant to
paragraph three (3) of this Article, a written Capital Plan for the Bank,
consistent with the Strategic Plan pursuant to Article IV, covering at least a
three-year period. The written Capital Plan shall address all corrective actions
related to capital planning and the Bank's capital plan as identified in the
most recent ROE and, at a minimum:
(a)
include specific plans for the maintenance of adequate capital;

(b)
identify and evaluate all material risks;

(c)
determine the Bank's capital needs in relation to material risks and strategic
direction consistent with the Strategic Plan pursuant to Article IV;

(d)
identify and establish a strategy to strengthen capital if necessary and
establish a contingency or back-up capital plan commensurate with the Bank's
overall risk and complexity;

(e)
include detailed quarterly financial projections; and

(f)
include specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Agreement that will have an impact on the Bank's
capital.



(3)Prior to adoption by the Board, a copy of the Bank's written Capital Plan,
and any subsequent amendments, revisions, or updates, shall be submitted to the
Assistant Deputy Comptroller for prior written determination of no supervisory
objection.
The Board shall review and update the Bank's written Capital Plan, at least
annually and more frequently if





--------------------------------------------------------------------------------





required by the Assistant Deputy Comptroller in writing, to cover the next
three-year period. Subsequent amendments or revisions to the Bank's written
Capital Plan shall be submitted to the Assistant Deputy Comptroller for a prior
written determination of no supervisory objection. At the next Board meeting
following receipt of the Assistant Deputy Comptroller's written determination of
no supervisory objection, the Board shall adopt and the Bank, subject to Board
review and ongoing monitoring, shall implement and thereafter adhere to the
written Capital Plan and any amendments or revisions thereto.


(4)     At least quarterly, the Board shall:
(a)
review financial reports and earnings analyses that evaluate the Bank's
performance against the goals and objectives established in the Capital Plan, as
well as the Bank's written explanation of significant differences between the
actual and projected balance sheet, income statement, and expense accounts,
including descriptions of extraordinary and/or nonrecurring items; and

(b)
prepare a written evaluation of the Bank's performance against the written
Capital Plan, which shall include a description of the actions the Board will
require the Bank to take to address any deficiencies.

The Board's review and preparation of the written evaluation shall be documented
in the Board meeting minutes. The Board shall forward a copy of these quarterly
written evaluations and Board meeting minutes to the Assistant Deputy
Comptroller within thirty (30) days of completion of its written evaluation.


ARTICLE VI
COMMERCIAL REAL ESTATE CONCENTRATION RISK MANAGEMENT
(1)     Within sixty (60) days of the date of this Agreement, the Board shall
prepare and forward to the Assistant Deputy Comptroller for review, pursuant to
paragraph two (2) of this Article, a written commercial real estate ("CRE")
concentration risk management program that addresses all corrective actions
related to concentrations of CRE as identified in the most recent ROE and is
consistent with the guidance set forth in OCC Bulletin 2006-46 (Concentrations
in Commercial Real Estate Lending, Sound Risk Management Practices) (December 6,
2006). The CRE concentration risk management program shall, at a minimum,
include:
(a)
the development of CRE concentration limits and a strategy to reduce any
non-conforming concentration type or sub-type consistent with such limits;

(b)
policy guidelines and an overall CRE lending strategy, including actions
required when the Bank approaches the limits of its CRE guidelines;

(c)
procedures and controls to effectively adhere to and monitor compliance with the
Board established concentration limits;

(d)
regular review of information and reports that identify, analyze, and quantify
the nature and level of risk presented by CRE concentrations;






--------------------------------------------------------------------------------





(e)
procedures to periodically review, and revise, as appropriate and consistent
with the requirements of this Article, risk exposure limits and sub-limits to
conform to any changes in the Bank's strategies and to respond to changes in
market conditions;

(f)
procedures to include realistic projections for the value and marketability of
assets under stressed scenarios when assessing the Bank's CRE limits;

(g)
procedures to consider the results of portfolio stress testing in evaluating the
adequacy of the Bank's Allowance for Loan and Lease Losses; and

(h)
procedures to ensure that management is held accountable for adhering to the
Bank's CRE concentration risk management program, including the concentration
limits.

(2)Prior to adoption by the Board, a copy of the CRE concentration risk
management program and any subsequent amendments or revisions thereto shall be
submitted to the Assistant Deputy Comptroller for review and prior written
determination of no supervisory objection. The Board shall review and revise the
CRE concentration risk management program at least annually and more frequently
if necessary or if required by the Assistant Deputy Comptroller in writing. At
the next Board meeting following receipt of the Assistant Deputy Comptroller's
written determination of no supervisory objection, the Board shall adopt and the
Bank, subject to Board review and ongoing monitoring, shall implement and
thereafter adhere to the CRE concentration risk management program and any
amendments or revisions thereto.


ARTICLE VII
BSA PROGRAM OF INTERNAL CONTROLS
(1)     Within thirty (30) days of the date of this Agreement, Board shall
revise and adopt, and the Bank, subject to Board review and ongoing monitoring,
shall implement and thereafter adhere to a comprehensive written program of
internal control policies and procedures to ensure ongoing compliance with the
BSA as required by 12 C.F.R. § 21.21(d)(1). These policies and procedures shall
address all corrective actions related to a BSA system of internal controls as
identified in the most recent ROE and shall, at a minimum, include:
(a)
effective customer due diligence and enhanced due diligence processes at account
opening and on an ongoing basis;

(b)
adequate methodology for properly risk rating customer accounts at account
opening and on an ongoing basis;

(c)
effective evaluations and investigations of suspicious activity system alerts;

(d)
effective suspicious activity investigation process; and

(e)
periodic validation of the Bank's automated BSA monitoring system settings.



ARTICLE VIII
BSA OFFICER AND STAFFING
(1)     The Board shall ensure, on an ongoing basis, that the Bank has a
permanent, qualified, experienced,





--------------------------------------------------------------------------------





and full-time BSA Officer who shall have sufficient authority, necessary
resources, sufficient and qualified staff, and adequate time to coordinate and
monitor compliance with the Bank's BSA program, including filing Suspicious
Activity Reports ("SARs") and Currency Transactions Reports ("CTRs"). In the
event that the Bank's BSA Officer position is vacated, the Board shall appoint
and designate a new permanent, qualified, experienced, and full-time BSA Officer
within ninety (90) days of the vacancy. The Board shall retain documentation of
its decision making process regarding the appointment and designation of any new
BSA Officer.
(2)    The Board shall ensure that the Bank's BSA Officer provides the Board
with periodic reports addressing, at a minimum:
(a)the overall status of the Bank's BSA program;
(b)the Bank's BSA risk profile;
(c)the effectiveness of the Bank's BSA internal controls; and
(d)the effectiveness of the Bank's BSA staff.
The Board shall document each periodic report in the Board meeting minutes.


(3)Within ninety (90) days of the date of this Agreement and at least annually
thereafter, or more frequently if necessary or if required by the Assistant
Deputy Comptroller in writing, the Board shall review and evaluate the
performance of the Bank's BSA Officer to determine whether that officer has
sufficient authority, necessary resources, sufficient and qualified staff, and
adequate time to coordinate and monitor compliance with the Bank's BSA program,
including filing SARs and CTRs. The Board shall take immediate and effective
action to correct any deficiencies identified in each such review and
evaluation. The Board shall document its review and evaluation and any
corrective actions in its Board meeting minutes. The Board shall forward a copy
of these Board meeting minutes, along with all supporting documentation, to the
Assistant Deputy Comptroller within thirty (30) days of completion of each
review and evaluation required by this paragraph.


ARTICLE IX
BSA ACTION PLAN
(1)Within sixty (60) days of the date of this Agreement, the Bank shall submit
to the Assistant Deputy Comptroller for a prior written determination of no
supervisory objection a BSA Action Plan containing:
(a)
detailed remediation plans and corrective actions as specified in the most
recent ROE required to correct the 12 C.F.R. §21.21(d)(1) and (d)(3)

violations and BSA deficiencies and achieve full compliance with Articles VII
and VIII of this Agreement; and
(b)
specific dates by which the Bank will achieve each of the required BSA related
corrective actions specified in the most recent ROE; such timeframes for
completion of the corrective actions shall be consistent with any deadlines set
forth in the Agreement, unless modified in writing by the Assistant Deputy
Comptroller.



(2)Upon the Assistant Deputy Comptroller's issuance of a written determination
of no supervisory objection to the BSA Action Plan, the Board shall adopt and
the Bank, subject to Board review and ongoing





--------------------------------------------------------------------------------





monitoring, shall implement and thereafter adhere to the BSA Action Plan. In the
event the Assistant Deputy Comptroller requires the Bank to revise the BSA
Action Plan, the Bank shall promptly make and the Board shall approve necessary
and appropriate revisions and resubmit the BSA Action Plan to the Assistant
Deputy Comptroller for review and written determination of no supervisory
objection.


(3)Following implementation, the Bank shall not take any action that will cause
a significant deviation from, or material change to, the BSA Action Plan unless
and until the Bank has received a prior written determination of no supervisory
objection from the Assistant Deputy Comptroller. The Board shall ensure that the
Bank achieves and thereafter maintains compliance with this Agreement,
including, without limitation, successful implementation of the BSA Action Plan.
In each instance in this Agreement in which the Board is required to ensure
adherence to or undertake to perform certain obligations of the Bank, it is
intended to mean that the Board shall:
(a)
authorize and adopt such actions necessary for Bank management to perform its
obligations and undertakings;

(b)
require timely reporting by Bank management of such actions directed by the
Board under this Agreement;

(c)
require timely corrective action be taken in a timely manner for any
non-compliance with such actions; and

(d)
follow-up timely and appropriately on non-compliance with such actions.



(4)At least monthly, the Board shall review the BSA Action Plan and evaluate the
Bank's performance against the goals and objectives established in the BSA
Action Plan. At least quarterly, the Board shall prepare a written evaluation of
the Bank's performance against the BSA Action Plan, which shall include a
description of the actions the Board will require management to take to address
any shortcomings, which shall be documented in the Board meeting minutes.


(5) The BSA Action Plan must specify responsible personnel and overall staffing
plans that are necessary to achieve and maintain compliance with 12 C.F.R. §
21.21(d)(1) and (d)(3) and with Articles VII and VIII of this Agreement.


ARTICLE X
CUSTOMER ACCOUNT AND TRANSACTION ACTIVITY REVIEW ("LOOK BACK")
(1)Within thirty (30) days of the date of this Agreement, the Bank shall submit
an acceptable action plan to the Assistant Deputy Comptroller for a written
determination of no supervisory objection for conducting an independent review
of customer account and transaction activity ("Look Back") covering areas and
dates to be approved in writing by the Assistant Deputy Comptroller. The purpose
of the Look Back is to determine whether the Bank:
(a)
timely identified suspicious activity, and, if appropriate to do so, timely
filed SARs in accordance with 12 C.F.R. § 21.11; and

(b)
timely identified currency transactions that required the filing of CTRs and
timely filed






--------------------------------------------------------------------------------





such CTRs in accordance with 31 C.F.R. Chapter X, as amended.


(2)Within thirty (30) days of the completion of the Look Back, the written
findings shall be reported to the Board, with a copy to the Assistant Deputy
Comptroller. The report shall include, at a minimum, the Look Back scope,
methodology, a list of customers with SARs that should be filed or amended, a
list of customers with CTRs that should be filed or amended, a list of accounts
that represent excessive risk for BSA/AML compliance, and a conclusion about the
effectiveness of the Bank's suspicious activity monitoring. Within thirty (30)
days of receiving the Look Back results, the Bank shall:
(a)
file SARs, in accordance with 12 C.F.R. § 21.11, for any previously unreported
suspicious activity identified during the Look Back; and

(b)
file CTRs, in accordance with 31 C.F.R. Chapter X, as amended, for any
previously unreported currency transactions identified during the Look Back as
requiring CTRs.



(3) Based upon the results of the Look Back, the OCC, at its sole discretion,
may expand the scope of the Look Back period. If an additional Look Back is
deemed appropriate by the OCC in writing, the Bank shall complete the additional
Look Back in accordance with this Article.


ARTICLE XI
OTHER PROVISIONS
(1)Although the Board has agreed that the Bank or the Board shall submit certain
programs, plans and reports to the Assistant Deputy Comptroller for review or
prior written determination of no supervisory objection, the Board has the
ultimate responsibility for the proper and sound management of the Bank and the
completeness and accuracy of the Bank's books and records.


(2)In each instance in this Agreement in which the Board or a Board committee is
required to take action, ensure adherence to and undertake to perform certain
obligations of the Board or the Bank, including the obligation to implement
plans, policies or other actions, it is intended to mean that the Board or Board
committee shall:
(a)
ensure that the Bank has sufficient processes, management, personnel, and
control systems to ensure implementation of and adherence to the programs
developed pursuant to this Agreement, that Bank management and personnel have
sufficient training and authority to execute their duties and responsibilities,
including under this Agreement;

(b)
authorize, direct, and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Agreement;

(c)
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;

(d)
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and






--------------------------------------------------------------------------------





(e)
require that corrective action be taken in a timely manner of any non-compliance
with such actions.



(3)Each citation or referenced guidance included in this Agreement includes any
subsequent guidance that replaces, supersedes, amends, or revises the cited law,
regulation, or guidance.


(4)The provisions of this Agreement shall be effective upon execution by the
parties hereto and its provisions shall continue in full force and effect unless
or until such provisions are amended in writing by mutual consent of the parties
to this Agreement or excepted, waived, or terminated in writing by the
Comptroller.


(5)Except as otherwise expressly provided herein, any time limitations imposed
by this Agreement shall begin to run from the effective date of this Agreement.


(6)If the Bank requires an extension of any timeframe within this Agreement, the
Board shall submit a written request to the Assistant Deputy Comptroller asking
for relief. Any written request submitted pursuant to this Article shall include
a statement setting forth in detail the special facts and circumstances that
prevent the Bank from complying with a provision within a timeframe specified in
this Agreement and that require an extension of that timeframe. All such written
requests shall be accompanied by relevant supporting documentation, and any
other facts upon which the Bank relies. The Assistant Deputy Comptroller's
written decision concerning a request for an extension of any timeframe within
this Agreement is final and not subject to further review.


(7)This Agreement is intended to be, and shall be construed to be, a supervisory
"written agreement entered into with the agency" as contemplated by 12 U.S.C. §
1818(b)(1), and expressly does not form, and may not be construed to form, a
contract binding on the Comptroller or the United States. Notwithstanding the
absence of mutuality of obligation, or of consideration, or of a contract, the
Comptroller may enforce any of the commitments or obligations herein undertaken
by the Bank under his supervisory powers, including 12 U.S.C. § 1818(b)(1), and
not as a matter of contract law. The Bank expressly acknowledges that neither
the Bank nor the Comptroller has any intention to enter into a contract. The
Bank also expressly acknowledges that no officer or employee of the Office of
the Comptroller of the Currency has statutory or other authority to bind the
United States, the U.S. Treasury Department, the Comptroller, or any other
federal bank regulatory agency or entity, or any officer or employee of any of
those entities to a contract affecting the Comptroller's exercise of his
supervisory responsibilities. The terms of this Agreement, including this
paragraph, are not subject to amendment or modification by any extraneous
expression, prior agreements or prior arrangements between the parties, whether
oral or written.


(8)It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Agreement shall in any way inhibit, estop, bar or
otherwise prevent the Comptroller from so doing.
(9)All reports or plans that the Bank or Board has agreed to submit to the
Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded, by
overnight mail or via email, to the following:





--------------------------------------------------------------------------------







Assistant Deputy Comptroller
Comptroller of the Currency
1600 Plaza Five
185 Hudson Street
Jersey City, NJ 07311


IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set her hand on behalf of the Comptroller.


/s/ Maureen T. Whalen                            May 24, 2016
Maureen T. Whalen                            Date
Associate Deputy Comptroller    


    





--------------------------------------------------------------------------------





IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.




/s/ Ingrid LaMae deJongh
Ingrid LaMae deJongh


May 24, 2016
Date


/s/ Colvin Grannum
Colvin Grannum


May 24, 2016
Date


/s/ Robert Holland
Robert Holland


May 24, 2016
Date


/s/ Pazel Jackson
Pazel Jackson


May 24, 2016
Date


/s/ Lewis Jones
Lewis Jones


May 24, 2016
Date


/s/ Kenneth Knuckles
Kenneth Knuckles


May 24, 2016
Date


/s/ Michael Pugh
Michael Pugh


May 24, 2016
Date


/s/ Janet Rolle
Janet Rolle


May 24, 2016
Date


/s/ Robert Tarter
Robert Tarter


May 24, 2016
Date


/s/ Susan Tohbe
Susan Tohbe


May 24, 2016
Date


/s/ Deborah Wright
Deborah Wright


May 24, 2016
Date






